Argued October 16, 1933.
The defendant, Harry Kuemmerle, was indicted with Alexander D. Robinson on October 26, 1932 for having on the 6th day of December, 1928 aided and abetted Christian A. Fisher and Harry a Rau, vice-president and treasurer, respectively, of the Oak Lane Mutual Building and Loan Association, in the embezzlement, abstraction and wilful misapplication of certain funds of the said Oak Lane Mutual Building and Loan Association. Defendant moved to quash and the motion was sustained, from which order an appeal was taken by the Commonwealth.
The same question raised in this appeal is involved in the appeal of Commonwealth of Pennsylvania, Appellant, v. Russell H. Foster, 111 Pa. Super. 451, No. 356, October Term, 1933, in which an opinion has this day been filed sustaining the action of the court below in quashing the indictment. For the reasons therein set forth the judgment is affirmed.